Case 1:19-cv-09412-AJN-OTW Document 121-1 Filed 10/23/20 Page 1 of 4




                     Exhibit A
     Case
      Case1:19-cv-09412-AJN-OTW
            6:17-cv-06323-FPG-MJP Document
                                   Document121-1
                                            85 Filed
                                                 Filed
                                                     07/07/20
                                                       10/23/20Page
                                                                Page12
                                                                     ofof
                                                                        34



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MICHAEL CASACCIA,
                                                           ORDER
                                              Plaintiff,
                       -against-                           INDEX NO.: 17-cv-6323 (FPG)(MJP)




 CITY OF ROCHESTER, et al.,
                                          Defendants.




                                                    ORDER

        AND NOW, this 7th day of July 2020, upon consideration of Plaintiff Michael Casaccia’s

unopposed Motion pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure for an order

modifying the scheduling order, it is hereby ordered that:


        1. The City defendants shall comply with this Court’s March 4, 2020, Decision and Order,

ECF No. 73, on or before July 30, 2020;


        2. Pursuant to this Court’s June 1, 2020 Order, ECF No. 82, the City defendants shall

comply with Plaintiff’s Second Set of Requests for Production of Documents, Second Set of

Interrogatories, and First Set of Requests for Admission (and related document demands and

interrogatories), on or before July 30, 2020. Specifically, Defendants shall produce all the

demanded documents, and shall provide verified responses to each interrogatory and request for

admission, which are sworn to by the Officer Defendants to whom they are directed.

        3. Pursuant to the agreement between Plaintiff and the City Defendants, responses to

Plaintiff’s Fourth Set of Requests for Production of Documents, Plaintiff’s Fourth Set of

Interrogatories to the Officer Defendants, and Plaintiff’s First Set of Interrogatories to the Defendant City

shall be produced on or before July 30, 2020. All interrogatory responses shall

be verified and sworn to by the officer to whom it is directed, or in the case of the City
     Case
      Case1:19-cv-09412-AJN-OTW
            6:17-cv-06323-FPG-MJP Document
                                   Document121-1
                                            85 Filed
                                                 Filed
                                                     07/07/20
                                                       10/23/20Page
                                                                Page23
                                                                     ofof
                                                                        34



interrogatories, by an appropriate City official with knowledge of the subject matter of the

request.


        4. Because New York Civil Rights Law § 50-a was repealed on June 10, 2020, the police

officer personnel and disciplinary records previously produced by the City Defendants in this case,

Bates No. COR 1–5 and 70–200, are no longer “confidential.” Additionally, the City Defendants

may not mark any police personnel or disciplinary records, complaints of misconduct, internal

investigatory records, or training materials as “confidential” as such records are now publicly

available. Any records previously produced will be redacted as required by New York Senate bill

S8496 sec. 3.


        5. If the City Defendants fail to provide adequate responses to Plaintiff’s discovery

demands or otherwise violate this order, the Court will entertain another motion by Plaintiff

pursuant to FRCP 37 to compel appropriate responses and/or for discovery sanctions.


        6. The deadline for the close of Fact Discovery is extended from June 21, 2020 to

October 31, 2020.


        7. Plaintiff shall identify any expert witnesses pursuant to Fed. R. Civ. P. 26(a)(2)(A) and

provide reports pursuant to Rule 26(a)(2)(B) and/or disclosures pursuant to Rule 26(a)(2)(C) by

November 30, 2020. Defendants shall identify any expert witnesses and provide reports pursuant to

Fed. R. Civ. P. 26 by December 31, 2020. Parties shall complete all discovery relating to experts,

including depositions, by January 29, 2021.

        8. Dispositive motions, if any, shall be filed no later than February 26, 2021. A trial date

status conference pursuant to Fed. R. Civ. P. Rule 16(e) and Local Rule 16 will be held, if necessary,

at a date and time to be determined by the trial judge after determination of dispositive motions. If

no dispositive motions are filed, counsel shall immediately contact the trial judge so that a trial date

status conference can be scheduled.

        At least seven (7) days prior to the trial date status conference, the parties shall file a joint
      Case
       Case1:19-cv-09412-AJN-OTW
             6:17-cv-06323-FPG-MJP Document
                                    Document121-1
                                             85 Filed
                                                  Filed
                                                      07/07/20
                                                        10/23/20Page
                                                                 Page34
                                                                      ofof
                                                                         34



 case status report setting forth the information described below. If the parties disagree as to the

 information to be provided, the report must set forth their different responses. The joint status report

 shall contain:

                         (1)     Nature of the Case: Set forth a brief description of the action,

                                 identifying the parties, all counsel of record, the relief requested, any

                                 affirmative defenses and any relationship the case may have to other

                                 pending actions.

                         (2)     Motion Practice: Are any motions, dispositive or non-dispositive,

                                 pending? If so, briefly describe the motion. Explain if additional

                                 motion practice is necessary before the matter is ready to be tried.

                         (3)     Settlement: Describe the status of settlement negotiations. If the

                                 parties believe a court supervised settlement/mediation conference

                                 would be of assistance in resolving the case or narrowing disputed

                                 issues, please state.

                         (4)     Trial: State whether the case is ready for trial. If not, explain why.

                                 Set forth an estimate of how long the trial will take and whether the

                                 case is jury or non-jury.

Requests to extend any of the above cutoff dates must be made upon written application prior to the

cutoff date, showing good cause for the extension. Application for extensions should be made to the

Magistrate Judge. Joint or unopposed requests to extend the deadlines set forth in this order need not be

made by formal motion, but rather may be sought in a letter to the court. Letter requests must detail

good cause for the extension and propose new deadlines.

 IT IS SO ORDERED.

                                                         Hon. Mark W. Pedersen
                                                         United States Magistrate Judge

 Dated:           July 7, 2020
                  Rochester, New York
